                                          Case 4:18-cv-07228-HSG Document 32 Filed 11/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL RAY LOYD,                                   Case No. 18-cv-07228-HSG
                                   8                    Petitioner,                         ORDER GRANTING EXTENSION OF
                                                                                            TIME TO FILE TRAVERSE;
                                   9             v.                                         DENYING REQUEST FOR
                                                                                            APPOINTMENT OF COUNSEL
                                  10     SPEARMEN,
                                                                                            Re: Dkt. No. 30
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court is Petitioner’s request for an extension of time to file his

                                  14   traverse and his request for appointment of counsel. Dkt. No. 30.

                                  15          Good cause being shown, Petitioner’s request for an extension of time to file his traverse is

                                  16   GRANTED. Dkt. No. 30. Petitioner shall file his traverse by February 2, 2021.

                                  17          Petitioner’s request for appointment of counsel is DENIED. Petitioner argues that the

                                  18   Court should appoint counsel because he is unable to afford counsel, because the interests of
                                  19   justice require physical access to a law library and currently he can only access the law library via

                                  20   a paging system, and because professional assistance is required to protect his interests. Dkt. No.

                                  21   30 at 5, 7. The Sixth Amendment right to counsel does not apply in habeas corpus actions.

                                  22   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B)

                                  23   authorizes a district court to appoint counsel to represent a habeas petitioner whenever “the court

                                  24   determines that the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). The Court finds

                                  25   that the interests of justice do not warrant the appointment of counsel at this time because the

                                  26   issues are not complex, Petitioner has presented his claims adequately, and Petitioner has access to
                                  27   legal resources, although not in the form he finds most effective.

                                  28
                                          Case 4:18-cv-07228-HSG Document 32 Filed 11/02/20 Page 2 of 2




                                   1         This order terminates Dkt. No. 30.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/2/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
